Citation Nr: 1021255	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-05 107	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by rashes and/or hives.  

2.  Entitlement to service connection for cherry angioma.  

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).  

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

6.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1984 to November 1987 and from December 1990 to 
September 1992.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO), that, in pertinent part, 
granted service connection for IBS, rated 10 percent, 
effective March 31, 2004, and from an October 2005 rating 
decision that denied service connection for the other 
disabilities at issue.  In September 2007, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In September 
2008 the case was remanded for further development.  

The issues of service connection for cherry angioma, CFS, 
fibromyalgia and headaches are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required.  


FINDINGS OF FACT

1.	The Veteran had episodes of a skin rash on two occasions 
during service; a chronic disability manifested by skin rash 
and/or hives was not manifested during service, and has not 
been shown postservice.  
2.	At no time during the appeal period is the Veteran shown 
to have had severe IBS.  


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by skin 
rash and/or hives is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 
(2009).  

2.  A rating in excess of 10 percent for IBS is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.114, Diagnostic Code (Code) 7319 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, a July 
2004 letter provided certain essential notice prior to the 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2008 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, the evidence he was 
responsible for providing, and informed him of disability 
rating and effective date criteria.  A March 2010 
supplemental statement of the case (SSOC) readjudicated the 
matters after the appellant and his representative had 
opportunity to respond.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (a VCAA timing defect is cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  

Regarding the claim for a rating in excess of 10 percent for 
IBS, as the rating decision on appeal granted service 
connection and assigned a disability rating and effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
December 2006 SOC provided notice on the "downstream" issue 
of entitlement to an increased initial rating, and a March 
2010 SSOC readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in August 2004 and, pursuant to 
remand by the Board, in October 2009.  The October 2009 VA 
examination was adequate for rating purposes regarding the 
matters addressed on the merits, as it substantially complied 
with the April 2009 remand instructions; the examiner 
reviewed the Veteran's medical history, and performed an 
extensive medical examination.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Veteran alleges that a disability manifested by rashes or 
hives resulted from his service in the Persian Gulf in 1991.  
Service connection may be established on a presumptive basis 
for a Persian Gulf Veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than not later than 
December 31, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. §  
3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation [under 38 U.S.C.A. § 1117, i.e.] shall not be 
paid under this section if: (1) there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Veteran is a Persian Gulf Veteran.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has [or at any time during the appeal period is 
shown to have had) the disability for which service 
connection is sought, specifically a chronic disability 
manifested by skin rashes and/or hives.  In the absence of 
proof of a present disability, there is no valid claim of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran was specifically advised that 
to establish service connection for a claimed disability, as 
a threshold requirement, he must show he actually has the 
disability.  

The Veteran's STRs show one episode of skin problems in each 
of the Veteran's periods of active duty.  In January 1986, he 
complained of redness and itching of the face after crawling 
through brush.  This resolved spontaneously after 2 to 3 
hours, but recurred, prompting the Veteran to seek treatment.  
Objectively, macula-papulo rash over the face and neck 
regions, without evidence of infection was noted.  The 
assessment was allergic reaction.  On examination for 
separation from this period of service in July 1987, the 
Veteran's skin was normal on clinical evaluation.  

In December 1991 demobilization examination, a skin rash was 
noted.  Examination showed erythemia and scaling of the scalp 
and face.  The assessment was seborrhea dermatitis.  

On August 2004 VA examination, the Veteran related a history 
of skin problems since the Gulf War, with red lesions that 
occurred especially on the trunk and the back.  He stated 
that he was given medicating lotions and creams in service, 
but had not used anything since.  He indicated that he was 
treated for a skin condition in December 1991 or January 
1992.  Examination of the skin revealed about 10 small, 1-mm 
lesions that were slightly raised over the anterior and 
posterior thorax.  The diagnosis was cherry angioma.  [A 
separate and distinct disability that is addressed in the 
remand below.]  Skin rashes or hives were not noted.  On 
October 2009 VA examination, the Veteran's head, neck, face, 
torso, and upper and lower extremities were clear of any skin 
disability.  The diagnosis was that no skin rash was 
identified at this time.  May 2009 to November 2009 VA 
outpatient treatment records do not note any complaint or 
manifestation of a skin rash or hives.  In November 2009, the 
Veteran's skin was noted to be clear.  

The Veteran has not submitted, or identified for VA to 
secure, any competent (medical) evidence that he currently 
manifests or has manifested a disability manifested by skin 
rash and/or hives during the pendency of his claim/appeal.  
The threshold requirement for substantiating a service 
connection claim is not met as to such disability.  
Accordingly, there is no valid claim of service connection 
for a disability manifested by skin rash and/or hives, and 
the claim must be denied.  

Increased Rating for IBS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's IBS has been rated under the criteria for 
rating irritable colon syndrome.  38 C.F.R. § 4.114, Code 
7319.  Code 7319 provides for a 0 percent rating for mild 
irritable colon syndrome; a 10 percent rating for moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress; and a 30 percent rating 
for severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

On August 2004 examination, it was noted that the Veteran had 
ulcerative colitis diagnosed, as well as IBS.  He complained 
of bright red blood per rectum about every three months, and 
had vague abdominal pain daily and alternating constipation 
and diarrhea, mostly constipation.  There was no nausea or 
vomiting.  He had been on prednisone for a prolonged period, 
but was now on hyoscyamine and Asacol and took prednisone 
only if he had a flare-up.  Examination showed the abdomen to 
be soft and nontender.  There were no hepatosplenomegaly or 
abdominal bruits.  The diagnoses were ulcerative colitis, by 
history, currently on medication with fair control; and 
history of IBS, currently on medication with fair control.  

On October 2009 VA examination, it was noted that the Veteran 
had service connected IBS, and had ulcerative colitis 
diagnosed.  He had been treated with asacol and prednisone; 
his last colonoscopy was in March 2006.  He had no abdominal 
pain, nausea, vomiting or dysphagia.  There was no heartburn.  
He stated that he had up to five stools a day when he had a 
flare-up of ulcerative colitis, but normally had about 2 to 3 
bowel movements a day.  He got a flare-up about once per 
month.  He had alternating diarrhea and constipation as well.  
There was no rectal bleeding or incontinence.  His appetite 
was normal, and his weight was stable.  On examination, the 
abdomen was soft, nontender, and nondistended, with normal 
bowel sounds.  There was no organomegaly.  The diagnosis was 
ulcerative colitis, with no functional impairment or 
incontinence.  The examiner stated that the Veteran did not 
have IBS, but had ulcerative colitis; he explained that IBS 
is a diagnosis of exclusion (i.e., made only if there is no 
other diagnosis).  He indicated that there were no current 
symptoms attributable to IBS.  

November 2009 VA outpatient treatment records show that the 
Veteran complained of abdominal pain and change in bowel 
habits.  Examination of the abdomen showed it to be soft and 
non-tender, with no masses.  Bowel sounds were normoactive.  
The diagnosis was ulcerative colitis.  

At the outset, it is noteworthy that the service connected 
disability entity at issue is IBS, and that the Veteran has a 
diagnosis of another gastrointestinal disability, namely 
ulcerative colitis, for which service connection is not 
established (and symptoms of which, therefore, may not be 
considered in rating the service-connected IBS.  Throughout, 
the Veteran has complained of alternating diarrhea and 
constipation, but has not reported more or less constant 
abdominal distress.  Moreover, on examination in 2009, the 
examiner indicated that the symptoms were attributed to non-
service-connected ulcerative colitis and not IBS.  
Consequently, severe IBS is not shown at any time during the 
appeal period, and a rating in excess of 10 percent for such 
disability is not warranted.  

The Board also has considered whether referral of this matter 
for extraschedular consideration is warranted.  Under the 
U.S. Court of Appeals for Veterans Claims decision in  Thun 
v. Peake, 22 Vet App 111 (2008), there is a three- step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  Here, there are 
no symptoms of IBS shown that are not encompassed by the 
schedular criteria.  Therefore, those criteria are not 
inadequate, and referral for extraschedular consideration is 
not necessary.  

Finally, while the Veteran has indicated that he is 
unemployed and has alleged that such is (at least in part) 
because of IBS, the VA examiner in October 2009 stated that 
the Veteran's abdominal complaints did not render him unable 
to engage in either physical or sedentary employment.  The 
Veteran has not presented any objective evidence suggesting 
otherwise.  Consequently, the matter of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) is not raised by the record.  See Shinseki v. Rice, 22 
Vet. App. 447 (2009).  


ORDER

Service connection for a disability manifested by skin rash 
and/or hives, is denied.  

A rating in excess of 10 percent for IBS is denied.  


REMAND

Cherry angioma was not noted in service, but was noted on 
August 2004 VA examination (during the pendency of this 
appeal).  It was not noted on October 2009 VA examination.  
However, presence of a chronic disability at any time during 
the pendency of a service connection claim satisfies the 
requirement [for establishing service connection] of current 
disability.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  The record is not clear as to whether the finding in 
August 2004 represented an acute (vs. chronic) condition (and 
if chronic, whether it may be related to the Veteran's 
service).  [The Board notes that this matter was not 
addressed in its prior remand.]  Consequently, further 
development in this matter is indicated.  

Furthermore, because action ordered in the Board's September 
2008 Remand was not completed, the matters of service 
connection for CFS, fibromyalgia and headaches must again be 
remanded for completion of the development previously sought.  
See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  

Regarding the Veteran's claim for service connection for 
headaches, the Board's September 2008 remand (see p. 6, 
indented numbered paragraphs 6) instructed: the examiner to 
"provide opinions as to the nature and likely etiology of the 
veteran's current headache disability (if any) and specify 
whether such disability was at least as likely as not 
incurred or aggravated during the veteran's military service.  
The opinion should specifically address whether there is a 
nexus between any current headache disorder and the headaches 
for which the veteran was seen in service."  On October 2009 
VA examination, mixed headache disorder was diagnosed; but 
the examiner did not discuss the etiology of the disorder 
(and specifically its nexus to service/complaints therein).  

In addition, the Board's September 2008 remand (see p. 7, 
numbered paragraphs 7) instructed: the "examiner must 
specifically determine whether or not the veteran has CFS."  
The Veteran's representative alleges that the November 2009 
VA examination was nonresponsive to the Board's remand, and 
therefore was inadequate.  In May 2010 written argument, the 
representative notes that the VA examiner stated that the 
Veteran only met 4 or 5, rather than the required 6 symptoms 
necessary for a diagnosis of CFS, and that the Veteran had 
depression which can be one of the required symptoms for CFS, 
but was attributed to the Veteran's service connected 
psychiatric disorder (and not to CFS).  The representative 
alleges that the November 2009 examination provided 
inadequate explanation and requests that the Veteran be 
afforded an examination by a psychiatrist to determine 
whether his psychiatric symptoms may be attributed to CFS.  
The Board observes the November 2009 examination report is 
indeed lacking in this regard, and concurs that a further 
examination is necessary.  The Board notes that under 
38 C.F.R. § 4.88a neuropsychologic symptoms may constitute 
one of the symptoms necessary to establish the diagnosis of 
CFS (and finds inadequate explanation why here depression was 
considered a "disclaimer" for a diagnosis of CFS.

As for fibromyalgia, the Board's September 2008 remand (see 
p. 8, indented numbered paragraphs 8) instructed the examiner 
to "list all diagnosed conditions responsible for the 
veteran's claimed joint and muscle pain and state which 
symptoms are associated with each condition." The examiner 
was then to order further specialist examinations, if there 
were "any symptoms that are not determined to be associated 
with a known clinical diagnosis."  The November 2009 
examination report indicates (without adequate explanation) 
that depression is a disclaimer for a diagnosis of 
fibromyalgia (despite that VA's examination sheets for 
fibromyalgia specifically identify that such is a symptom 
that should be noted).  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should arrange for a 
dermatology examination to ascertain 
the presence and likely etiology of any 
cherry angioma.  The examiner must 
review the Veteran's claims files in 
conjunction with the examination, and 
based on such review and examination of 
the Veteran, provide opinions 
responding to the following:  

(a) Does the Veteran have cherry 
angioma?  [The examiner should note the 
2004 VA examination diagnosis of cherry 
angioma, and indicate (with explanation 
of rationale) whether that clinical 
notation represented an acute, or 
chronic disability.

(b) If cherry angioma is found (current, or 
chronic condition shown in 2004), please 
indicate whether such, at least as likely as 
not (a 50% or better probability), is related 
to the Veteran's service.  The examiner must 
explain the rationale for all opinions given.  

2.  The RO should return the Veteran's claims 
file to the October 2009 VA neurology 
examiner and ask that the examiner furnish a 
supplemental report including an opinion as 
to the likely etiology of the veteran's 
current headache disability and specifically 
whether such disability was at least as 
likely as not (50% or better probability) 
incurred or aggravated during the veteran's 
military service.  The opinion should 
specifically address whether there is a nexus 
between any current headache disorder and the 
headaches for which the veteran was seen in 
service.  If that VA provider is unavailable 
to offer the opinion sought, the RO should 
arrange for a neurologic examination of the 
Veteran to secure the opinion.  In either 
event, the opinion-provider must explain the 
rationale for the opinion given.  

3.  The RO should also arrange for the 
Veteran to be examined by a psychiatrist 
to determine whether the Veteran's noted 
depression (or any other neuropsychologic 
symptom found) is strictly (exclusively) 
a psychiatric disability (and therefore 
may not be considered to support 
diagnoses of either CFS or fibromyalgia, 
-although rating the same symptom during 
separate diagnosis is prohibited by 
regulation).  The veteran's claims files 
must be made available to the examiner 
for review.  The examiner must explain 
the rationale for all opinions.  If any 
psychiatric symptom is determined to be 
attributable to CFS, the examiner (or 
another appropriate VA physician) must 
then further opine whether the Veteran 
indeed has CFS (with explanation of 
rationale).   

4.  Thereafter, the RO must arrange for the 
Veteran to be examined by an orthopedist to 
ascertain whether or not he has fibromyalgia.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  If fibromyalgia is not 
diagnosed, the examiner must specifically 
state why the criteria for such diagnosis are 
not met, and identify any underlying 
diagnosed or undiagnosed condition 
responsible for the veteran's claimed 
joint/muscle pain (and for each clinical 
entity diagnosed express an opinion whether 
such is related to the Veteran's service or 
was caused or aggravated by service connected 
disability).  The examiner must explain the 
rationale for all opinions.  

5.  The RO should then readjudicate the 
claims remaining on appeal.  If any 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC, and given opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


